Exhibit 10.11

 

MTC TECHNOLOGIES, INC.

 

DIRECTOR RESTRICTED SHARE UNITS AGREEMENT

 

This Agreement (the “Agreement”) is made on this          day of         ,
         (the “Date of Grant”) by and between MTC Technologies, Inc., a Delaware
corporation (the “Company”) and                      (the “Grantee”).

 

1. Grant of Restricted Share Units. Subject to and upon the terms, conditions
and restrictions set forth in this Agreement and in the Company’s 2002 Equity
and Performance Incentive Plan (Amended and Restated February 25, 2004) (the
“Plan”), the Company hereby grants to the Grantee as of the Date of Grant
             Restricted Share Units (the “Restricted Share Units”), which shall
become non-forfeitable in accordance with Section 3 hereof. Each Restricted
Share Unit shall represent one hypothetical Common Share and shall at all times
be equal in value to one Common Share. The Restricted Share Units will be
credited to the Grantee in an account established for the Grantee until payment
in accordance with Section 5 hereof.

 

2. Restrictions on Transfer of Restricted Share Units. Neither the Restricted
Share Units granted hereby nor any interest therein or in the Common Shares
related thereto shall be transferable other than by will or pursuant to the laws
of descent and distribution prior to payment.

 

3. Vesting of Restricted Share Units.

 

  (a) The Restricted Share Units shall become non-forfeitable on the         
anniversary of the Date of Grant if the Grantee shall have remained a member of
the Board during that          (    ) year period.

 

  (b) Notwithstanding the provisions of Section 3(a), all of the Restricted
Share Units shall immediately become non-forfeitable (i) if the Grantee dies or
becomes permanently disabled, (ii) if a Change in Control occurs, or (iii) if so
determined by the Compensation Committee of the Board, in its sole discretion,
when and as permitted by the Plan.

 

4. Forfeiture. The Restricted Share Units shall be forfeited, except as
otherwise provided in Section 3(b) above, if the Grantee ceases to be a member
of the Board prior to the          anniversary of the Date of Grant.

 

5. Payment of Restricted Share Units. Upon the Grantee’s retirement or other
termination of service from the Board for any reason, the Restricted Share Units
that have become non-forfeitable pursuant to Section 3 above shall be converted
into Common Shares and transferred to the Grantee.



--------------------------------------------------------------------------------

6. Dividend, Voting and Other Rights. The Grantee shall have no rights of
ownership in the Restricted Share Units and shall have no right to vote them
until the date on which the Restricted Share Units are transferred to the
Grantee pursuant to Section 5 above and a stock certificate (or certificates)
representing such Common Shares is issued to the Grantee. From and after the
Date of Grant and until the earlier of (a) the time when the Restricted Share
Units become non-forfeitable and the Grantee receives the Common Shares
underlying the Restricted Stock Units or (b) the time when the Grantee’s right
to receive the Restricted Stock Units is forfeited in accordance with Section 4
hereof, the Company shall pay to the Grantee, whenever a normal cash dividend is
paid on Common Shares, an amount of cash equal to the product of the per-share
amount of the dividend paid times the number of such Restricted Share Units.

 

7. Dilution and Other Adjustments. In the event of any change in the aggregate
number of outstanding Common Shares by reason of (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, or (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing, then the Board shall adjust the number of Restricted Share
Units then held by the Grantee in such manner as to prevent the dilution or
enlargement of the rights of the Grantee that would otherwise result from such
event. Furthermore, in the event that any transaction or event described or
referred to in the immediately preceding sentence shall occur, the Board may
provide in substitution of any or all of the Grantee’s rights under this
Agreement, such alternative consideration as the Board may determine in good
faith to be equitable under the circumstances. Such adjustments made by the
Board shall be conclusive and binding for all purposes of this Agreement.

 

8. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Common Shares pursuant to this Agreement if the issuance
thereof would result in a violation of any such law.

 

9. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.

 

10. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

11.

Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. Capitalized terms used herein without
definition shall have the

 

2



--------------------------------------------------------------------------------

 

meanings assigned to them in the Plan. The Board acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of the Restricted Share Units.

 

12. Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

 

This Agreement is executed by the Company on the day and year first set forth
above.

 

MTC TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Share Units granted thereunder on
the terms and conditions set forth herein and in the Company’s 2002 Equity and
Performance Incentive Plan (Amended and Restated February 25, 2004).

 

Date:                     , 20    

 

 

--------------------------------------------------------------------------------

   

Grantee

 

3